IN THE SUPREME COURT OF THE STATE OF KANSAS


                                       No. 110,241

                        In the Matter of PANTALEON FLOREZ JR.,
                                       Respondent.



                     ORDER OF DISCHARGE FROM PROBATION


       On January 24, 2014, the court ordered Pantaleon Florez Jr. suspended from the
practice of law in the state of Kansas, in accordance with Supreme Court Rule 203(a)(2)
and (5) (2013 Kan. Ct. R. Annot. at 300), for a six-month period. The court then stayed
imposition of that discipline and placed Florez on probation for a five-year period,
subject to specified terms and conditions. See In re Florez, 298 Kan. 811, 316 P.3d 755
(2014).


       On August 3, 2022, Florez filed an amended motion to be discharged from
probation along with a supporting affidavit in compliance with Supreme Court Rule
227(g)(1) (2022 Kan. S. Ct. R. at 284). That same day, the Office of the Disciplinary
Administrator responded that Florez has fully complied with the conditions of his
probation, confirmed his eligibility for discharge from probation, and voiced no objection
to such discharge.


       The court, having reviewed the amended motion, the supporting affidavit, and the
response grants Florez' amended motion for discharge from probation. The court denies
as moot Florez' original motion to be discharged.




                                             1
      The court orders Florez fully discharged from probation and closes this
disciplinary proceeding.


      The court orders the publication of this order in the Kansas Reports and assesses
any remaining costs of this proceeding to Florez.


      Dated this 30th day of August 2022.

      LUCKERT, C.J., not participating.




                                            2